Title: From John Adams to Benjamin Franklin and Thomas Jefferson, 29 May 1785
From: Adams, John
To: Franklin, Benjamin,Jefferson, Thomas


          
            Gentlemen
            Bath Hotel May 29. 1785. Westminster
          
          Our Secretary of State for foreign Affairs, in a Letter of 13. Ap. informs me, that he wrote Us a Letter by Capt. Lamb dated 11. March, inclosing a Variety of Papers respecting the Treaties We are directed to negotiate and conclude with the Barbary Powers. 
          inclosed is a Copy of a Resolution of Congress of 14. Feb. 1785, inclosed to me, in the Secretary’s Letter.— I know nothing of Capt Lambs Arrival or of the Dispatches by him.
          On the 26. I communicated to Lord Carmarthen my Credentials, and left him Copies, as We have done upon former Occasions in France, and am to have my Audience of the King in his Closet as the Secretary of State informs me, next Wednesday. I have the Honour to be, very respectfully, / Gentlemen your most obedient and most / humble servant
          
            John Adams
          
        